Citation Nr: 0945321	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cognitive disorder, 
not otherwise specified and depression, unspecified (claimed 
as memory loss and psychological condition) due to head 
injury. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to May 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

Although most of the Veteran's service treatment records have 
been destroyed by fire, VA has obtained treatment records 
from the Hamilton USAF Hospital dated in March 1955.  These 
records show that the Veteran was admitted for treatment on 
March 9, 1955, for injuries to the face stemming from a fight 
that occurred on that day.  At the time of admission, the 
Veteran was unable to recall what happened to him and it 
appeared that he was intoxicated.  However, a treatment note 
dated on March 10, 1955, notes that the Veteran was "very 
stuporous," confused and unable to answer questions 
adequately.  

In March 2007 the Veteran was provided a VA examination.  The 
VA examiner noted that the claims file had been reviewed and 
related that "[t]he records do not identify head trauma."  
The examiner further stated that "if he did obtain a 
[traumatic brain injury] when he was in service" that it was 
at least as likely as not that the trauma resulted in 
"ongoing cognitive impairments."  

The Board finds these statements somewhat contradictory in 
that the examiner clearly found that a traumatic brain injury 
could have led to his current cognitive problems, but only 
after strongly suggesting that no such injury actually 
occurred.  As the Veteran related having been hit and kicked 
in the head at the time of this incident, the Board finds 
that it is necessary to obtain a clarifying opinion directly 
addressing the likelihood that the Veteran actually sustained 
a brain injury during that incident.  Accordingly, a remand 
for an addendum to the March 2007 examination is necessary to 
address this question.  Id.; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the claims folder to the 
examiner who performed the March 2007 
examination (if available) to obtain an 
addendum opinion as to the etiology of the 
diagnosed cognitive disorder.  
Specifically, the examiner is asked to 
address whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the Veteran incurred a 
traumatic brain injury during the 
aforementioned March 1955 incident.

If the examiner who performed the March 
2007 examination finds that another 
examination is necessary or is unavailable 
to complete this addendum, the Veteran 
should be scheduled for a new examination.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions should be 
provided. If the examiner cannot reach a 
conclusion without resorting to 
speculation, he or she should explain why 
a response would be speculative.

2.  Thereafter, readjudicate the issue.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



